DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 19 recites a computer storage medium having computer executable codes. A “computer storage medium” can be interpreted to be a structural term, such as a 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iqbal et al. (US 2019/0278983).
Regarding claim 1, Iqbal et al. discloses a data processing method, comprising:
converting, according to actual depth values of key points of a target in an image and reference depth values, first two-dimensional (2D) coordinates of the key points into second 2D coordinates, wherein the second 2D coordinates and the reference depth values form first 3D features of the key points (“At step 160, the 3D pose reconstruction unit 110 computes a depth of the reference keypoint with respect to a camera, [circumflex over (Z)].sub.root, based on the locations and the camera parameters. At step 165, the 3D pose reconstruction unit 110 computes a scale normalized 3D pose of the 3D object based on the locations, the depth of the reference keypoint, and the camera parameters. In an embodiment, the normalized depth values are computed 
obtaining, based on the first 3D features, a 3D posture of the target (“At step 170, an absolute 3D pose P of the 3D object is generated from the scale normalized 3D pose, according to a scale factor s. In an embodiment, the scale factor is estimated and corresponds to a component of the 3D object. In an embodiment, the scale factor is measured and corresponds to a component of the 3D object. In an embodiment, the component is a length between two vertices or keypoints in the 3D object. In an embodiment, the component is a length associated with an element (e.g., line, curve, etc.) of the 3D object. In sum, the 2.5D keypoint locations are processed to reconstruct a scale normalized 3D pose of the object. In an embodiment, the scale normalized 3D pose is computed by back-projecting the 2D pose using the camera parameters and a computed depth of the reference keypoint. The scale normalized 3D pose is then converted to an absolute 3D pose using the measured or estimated scale factor” at paragraph 0043).
Regarding claim 2, Iqbal et al. discloses a method wherein
converting, according to the actual depth values of the key points of the target in the image and the reference depth values, the first 2D coordinates of the key points into the second 2D coordinates comprises:
obtaining the second 2D coordinates according to the first 2D coordinates and ratios of the actual depth values to the reference depth values (“In order to remove the scale ambiguities, the 3D pose is scale-normalized as follows: P = C/s · P” at paragraph k2.5D=[Pk2.5D]kK, where Pk2.5D =( xk, yk, Zkr). The coordinates xk and yk are the image pixel coordinates of the kth keypoint and Zkr is the kth keypoint's metric depth relative to the root keypoint” at paragraph 0032, fourth to last sentence; “the reference keypoint is the root and the normalized relative depth values for each keypoint k are computed as Zkr =Zk-Zroot” at paragraph 0041, last sentence).
Regarding claim 19, Iqbal et al. discloses a computer storage medium, having computer executable codes stored thereon, wherein the computer executable codes, when being executed, cause to implement a data processing method (“Computer programs, or computer control logic algorithms, may be stored in the main memory 540 and/or the secondary storage. Such computer programs, when executed, enable the system 565 to perform various functions” at paragraph 0124, line 1), the method comprising:
converting, according to actual depth values of key points of a target in an image and reference depth values, first two-dimensional (2D) coordinates of the key points into second 2D coordinates, wherein the second 2D coordinates and the reference depth values form first 3D features of the key points (“At step 160, the 3D pose reconstruction unit 110 computes a depth of the reference keypoint with respect to a camera, [circumflex over (Z)].sub.root, based on the locations and the camera parameters. At step 165, the 3D pose reconstruction unit 110 computes a scale normalized 3D pose of the 3D object based on the locations, the depth of the reference keypoint, and the camera parameters. In an embodiment, the normalized depth values are computed relative to the reference keypoint. In an embodiment, the scale normalized 3D pose is 
obtaining, based on the first 3D features, a 3D posture of the target (“At step 170, an absolute 3D pose P of the 3D object is generated from the scale normalized 3D pose, according to a scale factor s. In an embodiment, the scale factor is estimated and corresponds to a component of the 3D object. In an embodiment, the scale factor is measured and corresponds to a component of the 3D object. In an embodiment, the component is a length between two vertices or keypoints in the 3D object. In an embodiment, the component is a length associated with an element (e.g., line, curve, etc.) of the 3D object. In sum, the 2.5D keypoint locations are processed to reconstruct a scale normalized 3D pose of the object. In an embodiment, the scale normalized 3D pose is computed by back-projecting the 2D pose using the camera parameters and a computed depth of the reference keypoint. The scale normalized 3D pose is then converted to an absolute 3D pose using the measured or estimated scale factor” at paragraph 0043).
Regarding claim 21, Iqbal et al. discloses an electronic device, comprising:
a memory, configured to store information (“The secondary storage 610 includes, for example, a hard disk drive and/or a removable storage drive” at paragraph 0123, line 2); and
a processor, connected to the memory and configured to implement, by executing computer executable instructions stored on the memory, a data processing method (“Computer programs, or computer control logic algorithms, may be stored in the main memory 540 and/or the secondary storage. Such computer programs, when 
converting, according to actual depth values of key points of a target in an image and reference depth values, first two-dimensional (2D) coordinates of the key points into second 2D coordinates, wherein the second 2D coordinates and the reference depth values form first 3D features of the key points (“At step 160, the 3D pose reconstruction unit 110 computes a depth of the reference keypoint with respect to a camera, [circumflex over (Z)].sub.root, based on the locations and the camera parameters. At step 165, the 3D pose reconstruction unit 110 computes a scale normalized 3D pose of the 3D object based on the locations, the depth of the reference keypoint, and the camera parameters. In an embodiment, the normalized depth values are computed relative to the reference keypoint. In an embodiment, the scale normalized 3D pose is computed based on the depth of the reference keypoint that is calculated using the locations” at paragraph 0042, line 1); and
obtaining, based on the first 3D features, a 3D posture of the target (“At step 170, an absolute 3D pose P of the 3D object is generated from the scale normalized 3D pose, according to a scale factor s. In an embodiment, the scale factor is estimated and corresponds to a component of the 3D object. In an embodiment, the scale factor is measured and corresponds to a component of the 3D object. In an embodiment, the component is a length between two vertices or keypoints in the 3D object. In an embodiment, the component is a length associated with an element (e.g., line, curve, etc.) of the 3D object. In sum, the 2.5D keypoint locations are processed to reconstruct a scale normalized 3D pose of the object. In an embodiment, the scale normalized 3D 
Regarding claim 22, Iqbal et al. discloses a device wherein
converting, according to the actual depth values of the key points of the target in the image and the reference depth values, the first 2D coordinates of the key points into the second 2D coordinates comprises:
obtaining the second 2D coordinates according to the first 2D coordinates and ratios of the actual depth values to the reference depth values (“In order to remove the scale ambiguities, the 3D pose is scale-normalized as follows: P = C/s · P” at paragraph 0033; “The 2.5D pose is defined as Pk2.5D=[Pk2.5D]kK, where Pk2.5D =( xk, yk, Zkr). The coordinates xk and yk are the image pixel coordinates of the kth keypoint and Zkr is the kth keypoint's metric depth relative to the root keypoint” at paragraph 0032, fourth to last sentence; “the reference keypoint is the root and the normalized relative depth values for each keypoint k are computed as Zkr =Zk-Zroot” at paragraph 0041, last sentence).


Allowable Subject Matter

Claims 3-9 and 23-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or disclose that obtaining the second 2D coordinates according to the first 2D coordinates and the ratios of the actual depth values to the reference depth values comprises: determining the second 2D coordinates by using the following functional relationship: X2 = (X1*d)/D, Y2 = (Y1*d)/D, where, X2 is a coordinate value of a second 2D coordinate in a first direction, and XI is a coordinate value of a first 2D coordinate in the first direction; Y2 is a coordinate value of the second 2D coordinate in a second direction, and Y1 is a coordinate value of the first 2D coordinate in the second direction, the second direction being perpendicular to the first direction; and d is an actual depth value, and D is a reference depth value, as required by claims 3 and 23; obtaining the first 2D coordinates according to second 3D features of the key points and an optical center position corresponding to the image, the second 3D feature comprising: third 2D coordinates obtained based on a 2D image and actual depth values obtained based on a depth image, as required by claims 4 and 24.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662